Green, J.P., and Hayes, J. (dissenting).
We respectfully dissent. In our view, County Court erred in denying defendant’s motion to dismiss the indictment pursuant to CPL 30.30 (1) (a). It is undisputed that this action was commenced on January 23, 2000 with the filing of the felony complaint (see People v Lomax, *107750 NY2d 351, 356 [1980]), and that the People did not announce readiness on the record until defendant’s arraignment on December 20, 2000, 332 days later. Because defendant met his initial burden on the motion by alleging that the People failed to announce readiness within the statutorily required period (see CPL 30.30 [1] [a]), in this case 182 days, the People bore the burden of establishing that certain periods of delay are excludable pursuant to CPL 30.30 (4) (see People v Berkowitz, 50 NY2d 333, 349 [1980]). Apart from a delay of 24 days resulting from the competency determination, which defendant concedes was properly excluded pursuant to CPL 30.30 (4) (a) (see People v Kearney, 215 AD2d 693, 694 [1995]), the People failed to establish that any of the remaining preindictment delay comes within any of the statutory exclusions. In its decision, the court cited CPL 30.30 (4) (b), which excludes “the period of delay resulting from a continuance granted by the court at the request of, or with the consent of, the defendant or his counsel.” The People, however, may not rely upon that exclusion. “The statute does not exclude generic periods of delay requested or consented to by defendant or his counsel, but is limited to those periods of delay resulting from a continuance or adjournment of court proceedings granted by the court at the request of defendant or with his consent” (People v Suppe, 224 AD2d 970, 971 [1996]). Thus, even if defense counsel requested that the prosecutor delay presentment to the grand jury while plea negotiations continued, “there was no continuance or adjournment of court proceedings, with or without the consent of defendant or at his request, and hence no period of exclusion pursuant to CPL 30.30 (4) (b)” (id.).
Contrary to the majority’s conclusion, moreover, the People did not establish that defense counsel effectively waived defendant’s speedy trial rights. “[T]he People bear the burden of establishing a record demonstrating the basis for any claim of excludable time” (id.; see People v Smith, 82 NY2d 676, 678 [1993]; People v Soluri, 300 AD2d 988, 989 [2002], lv denied 100 NY2d 543 [2003]; People v Brown, 206 AD2d 326, 327 [1994], lv denied 84 NY2d 933 [1994]). Here, “no contemporaneous record was made of the reason for” any of the delay between the conclusion of the competency determination and the announcement of readiness (People v Cortes, 80 NY2d 201, 215 [1992]). Neither defense counsel nor defendant consented to any delay or waived defendant’s speedy trial rights on the court record. It is the People’s burden to ensure that such a contemporaneous court record is made, and absent such a record, the delay is chargeable to the People and the purported waiver of defendant’s speedy trial rights is ineffective (see generally Smith, 82 NY2d *1078at 678; Soluri, 300 AD2d at 989). Defense counsel’s letter of July 11, 2000, requesting a delay in the grand jury presentment to permit further plea negotiations was never made a part of the court record and therefore does not support the exclusion of any period from the People’s readiness time (see generally Cortes, 80 NY2d at 215-216). Further, the delay requested by defense counsel is limited to the 66-day period from July 11, 2000 until September 15, 2000. The remainder of the period incident to the plea negotiations is chargeable to the People (see Soluri, 300 AD2d at 989; People v Coxon, 242 AD2d 962, 963 [1997]; Suppe, 224 AD2d at 971; Brown, 206 AD2d at 327). A.t best, therefore, the People established 90 days of excludable time, leaving 242 days chargeable to them. Because that period exceeds the statutory maximum, we would grant defendant’s motion, dismiss the indictment and remit the matter for proceedings pursuant to CPL 470.45. Present—Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.